       Case 2:18-cr-00109-MCE Document 56 Filed 01/22/21 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     JEFFREY KIM
6
7                               IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                    Case № 2:18-cr-109 MCE
11                       Plaintiff,               STIPULATION AND ORDER TO CONTINUE
                                                  STATUS CONFERENCE
12             v.
13   JEFFREY KIM,                                 DATE: January 14, 2021
                                                  TIME:  10:00 a.m.
14                        Defendant.              JUDGE: Hon. Morrison C. England, Jr.
15
16
               IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Audrey Hemesath, Assistant United States Attorney, attorney for Plaintiff, and
18
     Heather Williams, Federal Defender, through Chief Assistant Federal Defender Benjamin D.
19
     Galloway, attorneys for defendant Jeffrey Kim, that the status conference scheduled for January
20
     14, 2021, be continued to March 25, 2021, at 10:00 a.m.
21
               The reasons for this continuance are to allow defense counsel additional time to review
22
     discovery, to continue investigating the facts of the case, and to negotiate a resolution to this
23
     matter.
24
               Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25
     excluded of the date of the parties stipulation through and including March 25, 2021; pursuant to
26
     18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local
27
     Code T4 based upon continuity of counsel and defense preparation.
28
      Stipulation and Order                          -1-
      to Continue Status Conference
       Case 2:18-cr-00109-MCE Document 56 Filed 01/22/21 Page 2 of 3



1           Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3    DATED: January 7, 2021                        Respectfully submitted,
4
                                                   HEATHER E. WILLIAMS
5                                                  Federal Defender

6                                                  /s/ Benjamin D. Galloway
                                                   BENJAMIN D. GALLOWAY
7                                                  Chief Assistant Federal Defender
                                                   Attorney for JEFFREY KIM
8
     DATED: January 7, 2021                        MCGREGOR W. SCOTT
9
                                                   United States Attorney
10
                                                   /s/ Audrey Hemesath
11                                                 AUDREY HEMESATH
                                                   Assistant United States Attorney
12                                                 Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                          -2-
      to Continue Status Conference
       Case 2:18-cr-00109-MCE Document 56 Filed 01/22/21 Page 3 of 3



1                                                 ORDER
2           The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court
4    specifically finds the failure to grant a continuance in this case would deny counsel reasonable
5    time necessary for effective preparation, taking into account the exercise of due diligence. The
6    Court finds the ends of justice are served by granting the requested continuance and outweigh the
7    best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date the parties stipulated, up to and including March
9    25, 2021, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the January 14, 2021 status conference shall be continued until March 25, 2021 at 10:00
13   a.m.
14          IT IS SO ORDERED.
15   Dated: January 22, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                           -3-
      to Continue Status Conference
